Citation Nr: 1644978	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand condition (also claimed as fibromyalgia.)

2.  Entitlement to service connection for a right hand condition (also claimed as fibromyalgia.) 

3.  Entitlement to service connection for a left elbow condition (also claimed as fibromyalgia).  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a right shoulder condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION


The Veteran had active service from March 1991 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The case was previously remanded for additional development in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board previously remanded the case in August 2015 in order to obtain VA examinations.  With respect to the claimed hand disabilities, left elbow disability and shoulder disabilities, the examiner was asked to provide an opinion as to whether the claimed disabilities are related to joint pain reported during service or to the Veteran's work as a mechanic, which included working in confined spaces and involved exposure to fuel and solvents.  The examiner was asked to address treatment records dated in December 2006, which noted arthralgias and possible fibromyalgia or chronic pain syndrome.  The examiner was asked to indicate whether fibromyalgia or a chronic pain syndrome is present and to state whether such disability had its onset in service or is at least as likely as not related to service.  

The Veteran was afforded a VA examination in October 2015.  The examination reflects that the Veteran reported complaints of hand pain, tingling, and numbness.  The examiner opined that there is no current diagnosis of a bilateral hand condition.  The examiner noted current left elbow pain but opined that there is insufficient evidence of a current left elbow diagnosis.  VA outpatient treatment records dated in June 2008 reflect diagnosis of tendonitis of the left elbow.  Because left elbow tendonitis was diagnosed during the appeal period, the examiner must address whether it is related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding requirement of current disability satisfied if disorder diagnosed when claim is filed or at any time during pendency of appeal).

Regarding the claimed bilateral shoulder disabilities, the examiner opined that the conditions are less likely than not related to service.  The examiner explained that there was no chronic condition in service and the current shoulder conditions developed well after service.  However, VA outpatient treatment records reflect a history of treatment for shoulder disabilities since 2002, shortly after service.  The examiner did not address those records.  

The examiner did not address whether the Veteran's left elbow and bilateral shoulder disabilities are related to the Veteran's work as a mechanic and exposure to fuel and solvents.  In addition, the examiner did not discuss whether the Veteran's bilateral hand symptoms, left elbow, and bilateral shoulder disabilities are related to fibromyalgia or a chronic pain syndrome.  

The remand directed the examiner to provide an opinion as to whether current sleep apnea is related service, with consideration of sleep complaints noted in service.  The examiner noted sleep complaints during service in 1991 and 1999 but did not address the complaint reported at separation.  The examiner noted that sleep apnea was diagnosed in 2009.  The examiner opined that sleep apnea is less likely than not caused by or related to service.  The examiner's rationale was that service treatment records are silent for diagnosis and treatment of this condition, and the condition was diagnosed after service.  The examiner did not discuss whether the sleep problems noted in service were possible symptoms of sleep apnea.  The examination was inconsistent with respect to the history of onset of sleep apnea.  The section of the report for medical history noted that the Veteran reported being diagnosed with sleep apnea following a sleep study in 2004.  However, the examiner's opinion indicated that sleep apnea was diagnosed in 2009. 

For these reasons, the Board finds that the October 2015 VA examination is inadequate and did not substantially comply with prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  A remand is warranted to obtain a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the claimed bilateral hand disabilities, left elbow disability, sleep apnea and left and right shoulder disabilities, preferably by an examiner who has not previously examined the Veteran.  The electronic claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:  

a.  Diagnose any current left elbow disability and state whether such disability is at least as likely as not related to service.  The examiner should consider the November 2000 complaint of elbow pain and the complaints of joint pain reported during service.  The examiner should provide an opinion as to whether left elbow tendinitis, which was diagnosed in 2008, is related to the elbow pain reported in service.

The examiner should address whether a left elbow disability is related to the Veteran's work as a mechanic, including working in confined spaces, handling heavy parts, and being exposed to fuel and solvents.  

b.  Provide an opinion as to whether the Veteran's current sleep apnea is at least as likely as not related to service.  In providing the opinion, the examiner should consider the sleep problems reported in service, including the separation examination in January 2002.

c.  Diagnose any current bilateral shoulder disability and state whether such disability is at least as likely as not related to service.  The examiner should consider the August 1997 notation of upper back and right and left scapula pain and the complaints of joint pain in service.

The examiner should address whether the Veteran's shoulder disabilities are related to his service occupation as a mechanic, which included working in confined spaces, handling heavy parts, and being exposed to fuel and solvents.

d.  The examiner should state whether the bilateral hand symptoms, left elbow and bilateral shoulder disabilities are related to fibromyalgia or chronic pain syndrome.  If fibromyalgia or chronic pain syndrome is present, the examiner should state whether such disability had its onset in service or is at least as likely as not related to service.

In answering this question, the examiner should consider the following records: a May 2001 service treatment record which noted a differential diagnosis of fibromyalgia; a September 2004 VA outpatient record which documented possible arthralgia; and a December 2006 VA treatment record, which listed arthralgias and possible fibromyalgia or chronic pain syndrome.

e.  The VA examiner should give a detailed rationale for all of the opinions provided.  If any requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




